Citation Nr: 1307386	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  10-08 955	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1957 to February 1959.  He died in September 2007, and the appellant is his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that denied the appellant's claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed to be due to VA medical treatment.  

In October 2010, a Travel Board hearing was held in Louisville before the undersigned who is the Veterans Law Judge making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The Veteran was admitted to a VA medical facility on May 29, 2007, by way of a transfer from a private hospital.  A July 2007 VA neurology consultation report indicates that the Veteran had a left frontal hemorrhagic stroke on May 3rd and that he was taken to a private hospital.  He was then transferred to the Holston Valley Medical Center.  Problems achieving intubation in connection with the first hospitalization led to the Veteran undergoing a tracheotomy at Holston.  He also developed pneumonia and a urinary tract infection while at Holston.  

Review of the medical evidence of record, including a compact disc which contains 2200 pages of records, reveals that no records from either private hospital have been obtained.  As the appellant indicated in her July 2008 letter, the trajectory of the Veteran's illness and death started with the events surrounding the Veteran's tracheotomy performed in a private facility.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, these records should be obtained and associated with the claims file.

In addition, as the VA medical opinion of record relating to the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 was based on incomplete medical records, it is of little or no probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the veteran's claims folder).  Accordingly, a new medical opinion is necessary to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In addition, the January 2010 opinion does not address the appellant's contention that the Veteran's death was related to an overdose of pain medication that caused his heart to slow and eventually stop beating.  Nor does the opinion address the appellant's contention that the Veteran had been improperly transferred out of the intensive care unit which led to his contracting additional infections which compromised his health status, that the Veteran would not have incurred the cardiac event of July 24, 2007, but for improper oversight of the Veteran's respiratory status, including the lack of any respiratory monitor, and that this lack of care led to or aided and abetted the Veteran's death.  Nor does the opinion address the appellant's contention that the Veteran was malnourished due to improper care and that this malnourishment led to or aided and abetted the Veteran's death.  

The RO did not seek any corrections or additions to the opinion report.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.  Thus the case must be remanded so that such an opinion can be obtained.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record--not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Obtain all of the Veteran's outstanding private records from May 2007, and associate them with the claims file.  In particular, obtain the private inpatient and/or outpatient treatment records from the Holston Valley Medical Center and from the hospital where the Veteran was initially treated for his stroke.

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant and her representative must also be informed of the negative results and be given opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, arrange for review of the Veteran's claims file by an appropriate physician in light of the medical questions presented in this case.  The entire claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to the reviewer.  If the reviewer does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on the reviewer must be printed and associated with the paper claims file so they can be available for review.

The reviewing physician must consider the evidence of record to determine the relationship, if any, between the Veteran's treatment rendered by the VA between May 29, 2007 and September 17, 2007, and his death.  The reviewer should also determine the extent to which, if any, said VA treatment contributed to the cause of the Veteran's death.  The reviewer is requested to provide a written opinion as to the relationship between the Veteran's death and his VA medical treatment, in particular the monitoring of his respiratory status on July 24-25, 2007; his feeding regimen; and his pain medication dosages in September 2007.  The reviewing physician must be advised that the question of negligence is at issue.  The reviewer should identify the information on which s/he based the opinions.

The reviewer must offer opinions as to whether the Veteran's death was attributable to his VA medical treatment as follows:

      a) What condition(s) caused the Veteran's death?  Which document more accurately reflects the cause of the Veteran's death - the death certificate or the autopsy report?  Why?  What role did the Veteran's stroke play in his demise?  What role, if any, was played by the Veteran's need for a tracheotomy?  What role, if any, was played by the Veteran's private health care providers prior to his transfer to the VA hospital?
      
      b) Was the course of treatment the Veteran received during his 2007 VA hospitalization related in any manner to the development of additional health issues such as malnutrition, infections and cardiac arrest that caused or contributed to the Veteran's death, including whether the care was untimely or inadequate?  Was the cardiac event the Veteran suffered in July 2007 due to the lack of proper treatment (i.e., the lack of a respiration monitor and or his transfer out of the ICU) by VA personnel?  Was the Veteran's weight loss or any one of the infections incurred by the Veteran during his 2007 VA hospitalization due to the lack of proper treatment (i.e., improper nutrition or infection control and or his transfer out of the ICU) by VA personnel?  Did the Veteran receive improper doses of pain medication in September 2007, and, if so, did this cause the Veteran's heart to stop?
      
      c) Is it as likely as not that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA during his 2007 hospitalization?
      
      d) Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider?
      
      e) With consideration of how and to what extent concurrent pathology affected the Veteran's health status, was the course of treatment the Veteran received during his 2007 VA hospitalization related to the cause of the Veteran's demise in any manner? and 
      
      f) Based on what a reasonable health care provider would have foreseen, is it as likely as not that the proximate cause of the Veteran's death was an event not reasonably foreseeable? 

Note:  As to each of the above questions, the reviewing physician should state the conclusion on an at least as likely as not basis (i.e., to at least a 50-50 degree of probability).  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

5.  If any opinion and supporting rationale cannot be provided without invoking processes related to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewing physician concludes that there is insufficient information to provide an opinion without result to mere speculation, the reviewing physician should state whether the inability to provide a definitive opinion was due to a need for further information (with the needed information identified) or because the limits of medical knowledge had been exhausted regarding the pertinent questions.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the report from the VA reviewing physician, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

7.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the issue of entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

8.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case must be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

